Determination reversed upon the law, without costs, and a new hearing directed as to the charges preferred against the relator. The commissioner found the relator guilty under each of the three specifications contained in the charges. In our opinion there was no evidence to support specifi*836cations Nos. 1 and 2, and as to specification No. 3, the evidence was not very clear. In the interest of justice we think there should be a rehearing. Kelly, P. J., Manning, Young, Lazansky and Hagarty, JJ., concur. Settle order on notice.